Citation Nr: 1634707	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-28 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's right lower extremity peripheral neuropathy.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left lower extremity peripheral neuropathy.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1967 to October 1972.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Seattle, Washington, Regional Office (RO) which, in pertinent part, denied increased disability evaluations for the Veteran's right lower extremity peripheral neuropathy and his left lower extremity peripheral neuropathy.  In March 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In June 2014, the Board granted 20 percent evaluations for the Veteran's right lower extremity peripheral neuropathy and his left lower extremity peripheral neuropathy.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In October 2014, the RO effectuated the Board's award as of February 2, 2010.  In December 2014, the RO, in pertinent part, denied a TDIU.  In April 2015, the Court granted the Parties' Joint Motion for Partial Remand; vacated those portions of the Board's June 2014 Board decision which denied evaluations in excess of 20 percent for the Veteran's right lower extremity peripheral neuropathy and his left lower extremity peripheral neuropathy; and remanded the issues to the Board for further action.  

In June 2015, the Board remanded the issues of the entitlement to evaluations in excess of 20 percent for the Veteran's right lower extremity peripheral neuropathy and his left lower extremity peripheral neuropathy and a TDIU to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Right and Left Lower Extremity Peripheral Neuropathy

A July 2015 VA treatment record states that monofilament testing revealed evidence of "evidence of sensory loss in bilateral toes as well as outer aspect of [left] foot."  The report of an October 2015 VA peripheral nerves examination states that the Veteran exhibited normal sensation to light touch over the right and left lower legs, ankles, feet, and toes.  The VA physician's assistant did not comment on or otherwise address the abnormal July 2015 monofilament test findings.  A February 2016 VA treatment record states that "both feet anesthetic-type paraesthesia persists [without significant] changed (sic)."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the failure of the October 2015 VA examination report to address the Veteran's documented recurrent sensory loss in the feet, the Board finds that further VA neurological evaluation is needed to adequately address the issues raised by the instant appeal.  

Clinical documentation dated after February 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

TDIU

The issues of the evaluation of the Veteran's right lower extremity and left lower extremity peripheral neuropathy are inextricably intertwined with the issue of entitlement to a TDIU as a TDIU requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his right lower extremity and left lower extremity peripheral neuropathy after February 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after February 2016.  

3.  Schedule the Veteran for a VA neurological examination conducted by a physician in order to determine the current nature and severity of his right lower extremity and left lower extremity peripheral neuropathy.  The examiner should express an opinion as to the impact of the Veteran's bilateral lower extremity peripheral neuropathy upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicated the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

